Citation Nr: 1102015	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  04-30 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1971 to March 1974.  
He served aboard a naval ship in the waters off the coast of the 
Republic of Vietnam and received the Vietnam Service Medal (VSM).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and March 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD.  

The Veteran testified in a Video Conference hearing before the 
undersigned Acting Veterans Law Judge in April 2007 from the 
Huntington, West Virginia RO; a transcript of that hearing is 
associated with the claims file.

The Board notes that this case was initially before the Board in 
August 2007, when it was remanded for further development on this 
issue at that time.  The claim was again remanded in May 2009 for 
more development, to include a VA examination.  That development, 
including a VA examination, having been completed, the claim has 
again been returned to the Board for further appellate review at 
this time.  The Board finds that its remand order has been 
substantially complied with, and the Board may proceed to 
adjudicate upon the merits of this case.  See Stegall v. West, 11 
Vet. App. 268 (1998) (A remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with the 
remand order).  


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran's current 
psychiatric disorder is PTSD with chronic anxiety and depression 
and this diagnosis was made in accordance with the DSM-IV.

2.  The Veteran's stressor event of an in-service personal 
assault is corroborated by circumstantial evidence and competent 
and credible lay evidence and the diagnosis of PTSD has been 
medically linked to this stressor event.  

CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for 
establishing service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

In light of the favorable decision with regard to the issue of 
service connection for an acquired psychiatric disorder, 
including PTSD, no further discussion of VCAA compliance is 
necessary.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has asserted on appeal that his acquired psychiatric 
disorder is PTSD and is the result of a racially-motivated 
personal assault aboard an ammunition ship in the naval waters 
outside the Republic of Vietnam.  The Veteran indicated that he 
witnessed several "gangs" of white men beating up black men and 
vice versa while on the ship.  He further asserted that he was 
the subject of a personal assault on the fantail of the boat 
while standing guard.  He was afraid that he would be killed and 
thrown overboard, and stated that he heard the gang of white men 
utter racial epitaphs while saying they should kill him and throw 
him overboard.  He stated that he has continual nightmares about 
this incident in service, and attributes his psychiatric problems 
as a result of that incident.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection generally 
there must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
[i.e., under the criteria of Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- IV)]; a link, established 
by medical evidence, between the Veteran's current symptoms and 
an in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2010).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A § 
1154(b); 38 C.F.R. § 3.304(f)(2) (2010).  

Additionally, the evidentiary standard outlined in 38 C.F.R. § 
3.304(f)(3) for establishing in-service stressors in claims for 
PTSD was recently relaxed, adding to the types of claims VA will 
accept through credible lay testimony alone.  The new regulations 
provide that if a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) 
(to be codified at 38 C.F.R. pt. 3).

"Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat or the fear of hostile 
military activity, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony alone cannot establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical 
health professional based on post-service examination of the 
Veteran cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

With respect to claims for service connection for PTSD due to a 
personal assault, 38 C.F.R. § 3.304(f)(4) provides that if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the Veteran's service records may corroborate 
the Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  
38 C.F.R. § 3.304(f)(4) (2010).

Furthermore, an exception to Moreau indicates that after-the-fact 
medical evidence can be used to establish a stressor based on 
personal assault.  See Bradford v. Nicholson, 20 Vet. App. 200 
(2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

The Veteran's service treatment records do not indicate that the 
Veteran sought any treatment for any psychiatric condition during 
military service.  The Veteran's March 1971 and May 1974 
separation examinations demonstrate that the Veteran was 
psychiatrically normal.  However, in April 1973, the Veteran's 
service treatment records indicate that the Veteran was seen for 
a rib injury which was noted as being due to trauma to his left 
ribs.  He was diagnosed with a rib contusion and the x-rays from 
that time did not demonstrate any fracture or dislocation.

The Veteran's personnel records indicated that the Veteran served 
aboard the USS Butte from May 1972 until March 1974.  The 
Veteran's records additionally demonstrate that the USS Butte 
served off the waters of the Republic of Vietnam and that the 
Veteran was in the harbor of Hai Phong several times during his 
duties onboard the USS Butte.  The Veteran was cited for failure 
to obey a lawful order in June 1973 and was placed on 30-day 
restriction at that time.  The Veteran's service personnel 
records additionally indicate that the Veteran completed an 18-
hour seminar on "Race Relations Education" in January 1974.

The Veteran's first indication of any treatment following service 
was in July 2003 when he was diagnosed with PTSD by an outside 
facility.  The Veteran indicated that he had problems with people 
getting on his nerves and stated that such problems began when he 
had a flashback to the Vietnam War which made him feel like he 
was in a jar of water.  The Veteran did not disclose at that time 
what the flashback entailed.

The Veteran began treatment with VA and was treated at VA for his 
psychiatric problems, including PTSD, a generalized anxiety 
disorder, and depression, throughout the appeal period.  The 
Veteran's treatment consistently indicated that a major component 
of the Veteran's symptomatology involved nightmares of being 
assaulted and beaten on a boat during service.  Such an incident, 
documented throughout the Veteran's VA treatment records, appears 
for the first time in a November 2004 treatment record; various 
facts are added throughout the appeal period, with most of the 
story and the Veteran's PTSD being associated with that stressor 
first in an October 2005 treatment note.  The VA treatment 
records also document a long history of alcohol and substance 
abuse, which the Veteran stated began in service.

Following the Board remand for a VA examination to clarify the 
Veteran's current diagnosis under Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the Veteran underwent a VA psychological 
examination in October 2009.  The Veteran reported that he served 
on the USS Butte, an ammunition ship, during the Vietnam War and 
was in the combat zone for 8 months from 1972 to 1973.  He 
further denied any racial issues or psychiatric troubles that 
prior to joining military service.  However, he reported that 
during military service, he served on a ship with a lot of 
hostility between black and white soldiers, which included 
assaults by "gangs" of one color soldier on an opposite colored 
solder whenever the opportunity arose.  He stated that he was the 
subject of one such assault during service, which was very 
traumatic for him.  The VA examiner noted the Veteran's rib 
contusion in April 1973 in his service treatment records.  The 
Veteran stated that he began having nightmares and flashbacks to 
the assault while in service and turned to alcohol and substance 
abuse in order to self-medicate, both during and after service.  
The Veteran reported avoiding anything that reminded him of the 
Navy because it would remind him of the abuse and cause 
flashbacks.  Following examination, the Veteran was diagnosed 
with PTSD with chronic anxiety and depression.  

The VA examiner noted that there was it was at least 50 percent 
as likely as not that the Veteran's psychiatric symptoms were 
related to the Veteran's traumatic experience during service, 
including being physically and emotionally abused by other 
soldiers.  The VA examiner noted that the Veteran had a happy 
childhood without any substance abuse or symptoms of mental 
illness prior to military service.  He noted that the Veteran's 
alcohol and substance abuse reportedly began in service and after 
discharge in order to cope with the stress and symptoms of 
flashbacks and nightmares.  He further noted that the April 1973 
rib contusion in service led the VA examiner to believe that 
there was a possibility of at least 50 percent likely that the 
Veteran was exposed to traumatic experiences in service and that 
such are related to his current symptoms of mental illness.

Given the foregoing evidence, the Board specifically finds that 
the Veteran is currently diagnosed with PTSD with chronic anxiety 
and depression, and not any other noted diagnosed psychiatric 
disorder throughout the record.  The VA examiner in October 2009 
specifically reviewed the entire claims file and interviewed the 
Veteran and diagnosed the Veteran as having PTSD with chronic 
anxiety and depression.  Therefore, the Board finds that the 
first element necessary for service connection has been met.

Moreover, it is very clear that the October 2005 treating VA 
social worker, as well as the October 2009 VA examiner have 
related the Veteran's PTSD to his military service, specifically 
to the beating and assault by other soldiers during military 
service.  Thus, the Board finds that the second element necessary 
for service connection has been met.

Therefore, this claim turns on whether the Veteran's in-service 
stressor of witnessing and being the subject of a racially-
motivated personal assault in service can be corroborated by the 
evidence of record.  The Board finds that such has been 
corroborated by the evidence of record and that service 
connection for PTSD with chronic anxiety and depression is 
warranted.  The reasoning is as follows.

The Veteran's military service was during the Vietnam War era; 
however, the Veteran has not alleged that he engaged in combat 
with the enemy, nor does the Veteran's record indicate that he 
was in combat or wounded as a result of combat.  Nor does the 
Veteran's testimony relate to a fear of hostile military 
activity.  In fact, the Veteran's own lay testimony of the 
traumatic incident that he suffered in service was a personal 
assault.  Thus, the Veteran cannot take advantage of the 
relaxation of in-service stressor verification and must submit 
evidence which can verify his claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); Dizoglio, supra.

The Board notes that the Veteran's service treatment records 
indicate that he had a rib contusion in April 1973 during which 
time the Veteran was serving onboard the USS Butte in the waters 
off of the Republic of Vietnam, in the Hai Phong Harbor.  Such 
was noted as being due to trauma to his left ribs, and tends to 
corroborate the Veteran's assertion that he was the subject of an 
assault in service.  The October 2009 VA examiner's opinion 
further confirms that in his medical opinion this April 1973 
treatment record supports the Veteran's lay testimony of being 
assaulted during service.  See Bradford, supra.

Additionally, the Veteran was disciplined with restriction 
approximately one month following the rib injury for failure to 
obey a lawful order.  Prior to that time, the Veteran's service 
personnel record is void for any disciplinary action.  Moreover, 
the Veteran's competent and credible lay testimony indicates that 
the Veteran turned to alcohol and substance abuse during military 
service to self-medicate following the personal assault in 
service.  Thus, the Veteran's service personnel records, as well 
as lay testimony, demonstrate a change in behavior shortly after 
the rib contusion incident which further corroborates the 
Veteran's story of a personal assault in service.

Finally, the Board notes that the Veteran's service personnel 
records indicate that the Veteran underwent a seminar on race 
relations while serving on the USS Butte.  This tends to confirm 
the Veteran's assertion that there were racial incidents and 
tensions aboard the Veteran's ship while he was in service.  

While the evidence of record does not specifically demonstrate 
that the Veteran was the subject of a personal assault in service 
and there is no direct evidence to show that the Veteran was 
assaulted during service, the Board resolves doubt in favor of 
the Veteran on the basis of the above noted circumstantial 
evidence that tends to support the Veteran's assertion that he 
was assaulted in service.  Given that the circumstantial evidence 
corroborates the Veteran's in-service stressor of a personal 
assault in service and such has been related to the Veteran's 
currently-diagnosed psychiatric disorder, the Board finds that 
service connection for PTSD with chronic anxiety and depression 
is warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 
3.303, 3.304(f)(4); see also Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Service connection for PTSD with chronic anxiety and depression 
is granted.



____________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


